Exhibit 10.9

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
August 20, 2007, by and between SUNPOWER CORPORATION, a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of July 13, 2007, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.             Section 1.1 is hereby deleted in its entirety, and the following
substituted therefor:

 

“SECTION 1.1.      LINE OF CREDIT.

 

(a)           Line of Credit. Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make advances to Borrower from time to time up
to and including July 31, 2008, not to exceed at any time the aggregate
principal amount of Fifty Million Dollars ($50,000,000.00) (“Line of Credit”),
the proceeds of which shall be used for working capital and other corporate
requirements. Borrower’s obligation to repay advances under the Line of Credit
shall be evidenced by a promissory note dated as of July 13, 2007 (“Line of
Credit Note”), all terms of which are incorporated herein by this reference.

 

(b)           Letter of Credit Subfeature. As a subfeature under the Line of
Credit, Bank agrees from time to time during the term thereof to issue or cause
an affiliate to issue standby letters of credit for the account of Borrower
(each, a “Subfeature Letter of Credit” and collectively, “ Subfeature Letters of
Credit”); provided however, that the aggregate undrawn amount of all outstanding
Subfeature Letters of Credit shall not at any time exceed Forty Million Dollars
($40,000,000.00). The form and substance of each Subfeature Letter of Credit
shall be subject to approval by Bank, in its sole discretion. Each Subfeature
Letter of Credit shall be issued for an initial term not to exceed three hundred
sixty-five (365) days, as designated by Borrower; provided however, that if
Borrower requests that Bank issue a Subfeature Letter of Credit hereunder with a
final expiration subsequent to the maturity date of the Line of Credit, such
Subfeature Letter of Credit shall provide

 

1

--------------------------------------------------------------------------------


 

for automatic renewals of the expiration date thereof (up to the final
expiration date thereof, to be agreed upon by Bank and Borrower) subject to
Bank’s right to prevent any such renewal from occurring by sending notice to
that effect to the beneficiary not less than 60 days prior to the initial (or
any extended) expiration date (the “Auto-Renewal Provision”). The undrawn amount
of all Subfeature Letters of Credit shall be reserved under the Line of Credit
and shall not be available for borrowings thereunder. Each Subfeature Letter of
Credit shall be subject to the additional terms and conditions of the Standby
Letter of Credit Agreement previously executed by Borrower and of applications
and any related documents required by Bank in connection with the issuance
thereof. Each drawing paid under a Subfeature Letter of Credit shall be deemed
an advance under the Line of Credit and shall be repaid by Borrower in
accordance with the terms and conditions of this Agreement applicable to such
advances; provided however, that if advances under the Line of Credit are not
available, for any reason, at the time any drawing is paid, then Borrower shall
immediately pay to Bank the full amount drawn, together with interest thereon
from the date such drawing is paid to the date such amount is fully repaid by
Borrower, at the rate of interest applicable to advances under the Line of
Credit. In such event Borrower agrees that Bank, in its sole discretion, may
debit any account maintained by Borrower with Bank for the amount of any such
drawing. In the event that any Subfeature Letters of Credit remain outstanding
on the maturity date of the Line of Credit (and the Line of Credit has not been
renewed or extended), Borrower shall on demand by Bank deliver to Bank cash or
cash equivalents acceptable to Bank, to be maintained in an account at Bank, in
the aggregate amount then available to be drawn under such outstanding
Subfeature Letter of Credit (plus the amount drawn and not yet reimbursed under
Subfeature Letters of Credit) in which Bank is granted a possessory security
interest of first priority.

 

(c)           Borrowing and Repayment. Borrower may from time to time during the
term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.”

 

2.             Section 1.2 is hereby deleted in its entirety, and the following
substituted therefor:

 

“SECTION 1.2.      LETTER OF CREDIT LINE.

 

(a)           Letter of Credit Line. Subject to the terms and conditions of this
Agreement, Bank hereby agrees to establish a letter of credit line (“Letter of
Credit Line”) under which Bank shall

 

2

--------------------------------------------------------------------------------


 

issue or cause an affiliate to issue commercial and standby letters of credit
for the account of Borrower to finance working capital and other corporate
requirements (each, a “Letter of Credit” and collectively, “Letters of Credit”)
from time to time up to and including July 31, 2012; provided however, that the
aggregate of all undrawn amounts, and all amounts drawn and unreimbursed, under
any Letters of Credit issued under the Letter of Credit Line shall not at any
time exceed the principal amount of Fifty Million Dollars ($50,000,000.00). The
form and substance of each Letter of Credit shall be subject to approval by
Bank, in its sole discretion. Each Letter of Credit shall be issued for an
initial term not to exceed 365 days, as designated by Borrower; provided
however, that no Letter of Credit shall have a final expiration date subsequent
to the maturity date of the Letter of Credit Line, and if any Letter of Credit
is issued for a term in excess of one year, it shall contain the Auto-Renewal
Provision. Each Letter of Credit shall be subject to the additional terms of the
Commercial and Standby Letter of Credit Agreements, as applicable, to be dated
as of the date of their respective execution, applications thereunder, and any
related documents required by Bank in connection with the issuance thereof
(each, a “Letter of Credit Agreement”).

 

(b)           Repayment of Drafts. Each drawing paid under any Letter of Credit
shall be repaid by Borrower in accordance with the provisions of the applicable
“Letter of Credit Agreement.”

 

3.                                       Section 1.3(c) is hereby amended to
read as follows:

 

“(c)         Letter of Credit Fees. Borrower shall pay to Bank (i) fees upon the
issuance of each Letter of Credit equal to fifteen-hundredths percent (0.15%)
per annum (computed on the basis of a 360-day year, actual days elapsed) of the
face amount thereof, (ii) fees upon the issuance of each Subfeature Letter of
Credit equal to one percent (1.00%) per annum (computed on the basis of a
360-day year, actual days elapsed) of the face amount thereof, and (iii) fees
upon the payment or negotiation of each drawing under any Letter of Credit or
Subfeature Letter of Credit and fees upon the occurrence of any other activity
with respect to any Letter of Credit or Subfeature Letter of Credit (including
without limitation, the transfer, amendment or cancellation of any Letter of
Credit or Subfeature Letter of Credit) determined in accordance with Bank’s
standard fees and charges then in effect for such activity. The standard fees
and charges in effect as of the date hereof are set forth in Schedule 1.3
hereto.”

 

4.                                       Except as specifically provided herein,
all terms and conditions of the Credit Agreement remain in full force and
effect, without waiver or modification. All terms defined in the Credit
Agreement shall have the same meaning when used in this Amendment. This
Amendment and the Credit Agreement shall be read together, as one document.

 

5.                                       Borrower hereby remakes all
representations and warranties contained in the Credit Agreement and reaffirms
all covenants set forth therein. Borrower further certifies that as of the date
of this Amendment there exists no Event of Default as defined in the Credit

 

3

--------------------------------------------------------------------------------


 

Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

WELLS FARGO BANK,

SUNPOWER CORPORATION

  NATIONAL ASSOCIATION

 

 

By:

/s/ EMMANUEL T. HERNANDEZ

 

By:

/s/ MATTHEW A. SERVATIUS

 

 

Emmanuel T. Hernandez

 

Matthew A. Servatius

 

Chief Financial Officer

 

Vice President

 

4

--------------------------------------------------------------------------------